Citation Nr: 1426399	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a right knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 2004 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted the Veteran's claim for service connection for a right knee condition and assigned an initial noncompensable rating, effective June 14, 2009.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for a higher initial rating for a right knee condition so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran was last afforded a VA examination in September 2009 in order to determine the current nature and severity of his right knee condition.  However, in his August 2010 substantive appeal, the Veteran suggested that his right knee symptoms had worsened.  Specifically, he reported experiencing popping and cracking in his knee every time he bent it.  In addition, the Veteran's representative requested that a new examination be conducted in its May 2014 Informal Hearing Presentation.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right knee condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, it is not clear from the current record whether the Veteran receives any treatment for his service-connected right knee condition.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his right knee condition and, thereafter, such identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the right knee.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is malunion or nonunion of the tibia and fibula, whether there is loose motion requiring a brace, and comment on whether the Veteran's right knee disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disability.

The examiner should state whether ankylosis of the right knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.    §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



